     Case: 1:20-cv-06690 Document #: 7 Filed: 11/13/20 Page 1 of 3 PageID #:39




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 THERESA FANG,

              Plaintiff,

        v.                                        No. 20-cv-06690
                                                  Judge Franklin U. Valderrama
 VILLAGE OF SKOKIE,

              Defendant.


                                         ORDER

       Plaintiff Theresa Fang (Fang) filed a pro se Complaint against her former
employer, Village of Skokie (the Village), alleging claims for employment
discrimination on the basis of age under the Age Discrimination in Employment Act,
29 U.S.C. § 621, et seq. (the ADEA), disability under the Americans with Disabilities
Act, 42 U.S.C. § 12101, et seq. (the ADA), and race under Title VII of the Civil Rights
Act of 1964 (Title VII) and 42 U.S.C. § 1983 (Section 1983). R. 1, Compl. 1 Fang also
filed motions for leave to proceed in forma pauperis (IFP), R. 4, and for attorney
representation, R. 6. For the reasons discussed herein, Fang’s Complaint is dismissed
without prejudice with leave to file an amended complaint by December 14, 2020. Her
motion for leave to proceed IFP is denied as moot, and her motion for attorney
representation is denied without prejudice.

                                       Statement

      Pursuant to 28 U.S.C. § 1915(a)(1), any person may commence a civil action
without the prepayment of fees if he or she is unable to pay them. The Court must
screen all complaints accompanied by an application for leave to proceed in forma
pauperis, and it must dismiss a complaint that “is frivolous or malicious, fails to state
a claim on which relief may be granted, or seeks monetary relief against a defendant
who is immune from such relief.” 28 U.S.C. § 1915(2)(B)(i)–(iii); see Hutchinson v.
Spink, 126 F.3d 895, 899 (7th Cir. 1997) (recognizing the applicability of 28 U.S.C.
§ 1915 to cases brought by non-prisoners). Courts screen complaints under § 1915 in




1Citationsto the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.
     Case: 1:20-cv-06690 Document #: 7 Filed: 11/13/20 Page 2 of 3 PageID #:40




the same manner they review motions to dismiss under Federal Rule of Civil
Procedure 12(b)(6). Maddox v. Love, 655 F.3d 709, 718 (7th Cir. 2011).

       The Court draws all reasonable inferences in Fang’s favor and construes all
allegations in the light most favorable to her. Tamayo v. Blagojevich, 526 F.3d 1074,
1081 (7th Cir. 2008). The complaint must set forth a “short and plain statement of
the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Fang
need not provide detailed factual allegations, but she must provide enough factual
support to raise her right to relief above a speculative level. Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007). The complaint must provide more than
“unadorned the defendant-unlawfully-harmed-me accusation[s].” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (citation omitted).

       To state a claim for discrimination, a plaintiff must allege that (1) she is a
member of a protected class, (2) her job performance met her employer’s legitimate
expectations, (3) she was subjected to an adverse employment action, and (4) there is
a connection between membership in a protected class and the adverse employment
action (put another way, that plaintiff was treated differently than similarly situated
employees outside of the protected class). Barricks v. Eli Lilly & Co., 481 F.3d 556,
559 (7th Cir. 2007); see also E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773,
781 (7th Cir. 2007) (explaining how the Rule 8(a) pleading standard applies to Title
VII claims: “I was turned down for a job because of my race is all a complaint has to
say”) (internal citations omitted). This approach applies to claims of race
discrimination under Title VII, as well as claims under the ADEA. Barricks, 481 F.3d
at 559.

       Similarly, to state a failure to accommodate claim under the ADA, an
individual must allege that: (1) she is a qualified individual with a disability; (2) her
employer was aware of her disability; and (3) the employer failed to reasonably
accommodate her disability. 42 U.S.C. § 12111–12; Preddie v. Bartholomew Consol.
Sch. Corp., 799 F.3d 806, 813 (7th Cir. 2015). Under the ADA, a “qualified individual”
is “an individual who, with or without reasonable accommodation, can perform the
essential functions of the employment position that such individual holds or
desires.” 42 U.S.C. § 12111(8).

        Fang has adequately pled that she is a member of a protected class based on
her age (seventy-two). Compl. at 1. Barricks, 481 F.3d at 559 (employees over forty
are part of a protected class). However, this discrimination claim fails because Fang
does not adequately allege any connection between her membership in this protected
classes and any adverse employment action. Fang first claims that she was
eliminated due to “budget” issues, but then alleges that she voluntarily resigned from
her position on April 19, 2019. Compl. at 1. Fang then claims that a “new hire” was
fifty-six years old (Compl. at 1), however she later claims that this employee was
hired for a new job position titled “A/P and payroll supervisor.” Compl. at 4–5. Fang

                                           2
     Case: 1:20-cv-06690 Document #: 7 Filed: 11/13/20 Page 3 of 3 PageID #:41




then admits that she did not apply for this position. Id. Fang makes no claims as to
why or how her employment termination or, alternatively, her voluntary resignation
of her position, was connected to her age. The Complaint contains no facts about
similarly situated individuals who were younger who were treated differently.
Although a plaintiff in the Seventh Circuit need only allege a defendant’s intent quite
generally, it still must raise the possibility that the plaintiff has a right to relief above
the speculative level. Edwards v. Illinois Dep’t of Fin. & Prof’l Regulation, 2014 WL
1258020, at *5 (N.D. Ill. Mar. 27, 2014) (collecting cases). As currently drafted, Fang’s
Complaint contains only speculation that adverse employment actions were taken
against her based on her age.

       Fang fails to adequately allege facts that allow the Court to find that she is a
part of a protected class based on her race. Fang does not allege any facts to support
her allegations of race discrimination. Likewise, Fang fails to adequately allege that
she is a qualified individual with a disability and fails to provide any information on
the nature of her disability. She also does not allege that the Village was aware of
her disability or that the Village failed to reasonably accommodate her disability.
Fang fails to adequately allege facts that allow the Court to find that she is part of a
protected class based on any disability.

      Fang therefore has failed to adequately plead sufficient facts to state a claim
of employment discrimination on her status as a member of a protected class. Given
that Fang’s underlying Complaint is insufficient, her IFP petition is premature.
Accordingly, the request is denied as moot. Fang’s motion for attorney representation
is denied without prejudice for now. The Court recommends that Fang utilize the
resources provided by the U.S. District Court Hibbler Memorial Pro Se Assistance
Program in preparing an amended complaint. Fang’s Complaint is dismissed without
prejudice with leave to file an amended complaint by December 14, 2020.




Date: 11/13/2020
                                                  United States District Judge
                                                  Franklin U. Valderrama




                                             3
